BARKETT, Judge.
We grant petitioner’s request for a writ of certiorari.
Respondent sued the petitioner in the county court for damages on an alleged contract. At the conclusion of the respondent’s case in chief, the county court granted the petitioner’s motion to involuntarily dismiss respondent’s case. See Rule 1.420(b), Fla.R.Civ.P. Respondent appealed. The circuit court, acting in its appellate capacity, reversed the county court and inadvertently directed it to enter judgment for respondent.
*1037The circuit court’s order constitutes a departure from the essential requirements of law to the extent that it directs the county court to enter judgment for the respondent. The circuit court should have remanded the case to the county court to permit the petitioner to refute the respondent’s prima facie case. Crystal River Enterprises, Inc. v. NASI, Inc., 418 So.2d 1038 (Fla. 5th DCA 1982); Trio Towing Service, Inc. v. Murrell, 325 So.2d 21 (Fla. 3d DCA 1975); Cape Coral Bank v. Kinney, 321 So.2d 597 (Fla. 2d DCA 1975).
Accordingly, we direct the circuit court to remand the action to the county court for a new trial.
CERTIORARI GRANTED.
HERSEY, C.J., and GLICKSTEIN, J., concur.